Citation Nr: 0006472
Decision Date: 03/10/00	Archive Date: 09/08/00

DOCKET NO. 96-18 401               DATE MAR 10, 2000

On appeal from the Department of Veterans Affairs Regional Office
in Los Angeles, California

THE ISSUES

1. Entitlement to service connection for an upper gastrointestinal
condition.

2. Entitlement to service connection for a neck disability.

3. Entitlement to service connection for a psychiatric disorder.

4. Entitlement to service connection for a liver condition, to
include hepatitis.

5. Whether new and material evidence has been submitted with which
to reopen the claim of entitlement to service connection for a low
back disability.

REPRESENTATION

Veteran represented by: Disabled American Veterans

ATTORNEY FOR THE BOARD

Jeanne Schlegel, Associate Counsel

INTRODUCTION

The veteran served on active duty in the United States Navy from
April 1972 to April 1973.

This matter comes before the Board of Veterans Appeals (Board) on
appeal from a March 1995 rating action in which the department of
Veterans Affairs (VA) Regional Office in Los Angeles, California
(the RO) denied service connection for an upper gastrointestinal
condition, a neck disability, a liver condition to include
hepatitis 1 and a psychiatric disorder. The RO also determined that
new and material evidence sufficient to reopen a previously denied
claim of entitlement to service connection for a low back
disability had not been submitted.

In a substantive appeal filed in July 1995, the veteran requested
a RO hearing. A hearing was initially scheduled for August 1995.
However, the veteran's representative called to cancel that hearing
and requested that a hearing be rescheduled for October 1995. The
record shows that a hearing was rescheduled for October 1995. The
veteran failed to report for the hearing. There was no reason given
for the failure of the veteran to report nor was a hearing
subsequently requested.

------------------------------------------------------------------

1 The Board notes that the issue of entitlement to service
connection for hepatitis was initially denied in an unappealed
December 1973 rating action. In February 1993 the veteran requested
that the claim be reopened. In January 1994, the RO determined that
new and material evidence sufficient to reopen the claim had not
been submitted. However, in a March 1995 rating action, -the RO
treated the claim on a de novo basis, characterizing the claimed
disability more generally as a entitlement to service connection
for a liver condition to include hepatitis. The Board will
therefore also consider the claim on a de novo basis.

- 2 -

FINDINGS OF FACT

1. There is no competent medical evidence of record of a current
diagnosis of an upper gastrointestinal condition.

2. There is no competent medical evidence of record of a current
diagnosis of a disability of the neck.

3. There is no competent medical evidence of a nexus between any
current psychiatric disorder and the veteran's active military
service.

4. There is no competent medical evidence of record of a current
diagnosis of liver disease, to include hepatitis.

5. Service connection for a disability of the lumbar spine,
specified as spina bifida, was denied by the RO in an April 1973
rating decision, which was confirmed in a June 1973 rating
decision. The veteran did not appeal those decisions in a timely
manner.

6. New and material evidence, which by itself or in connection with
evidence previously assembled is so significant that it must be
considered in order to fairly decide the merits of the claim, has
not been presented since the June 1973 RO rating decision.

CONCLUSIONS OF LAW

1. The claim of entitlement to service connection for an upper
gastrointestinal condition is not well grounded. 38 U.S.C.A.
5107(a) (West 1991).

2. The claim of entitlement to service connection for a neck
disability is not well grounded. 38 U.S.C.A. 5107(a) (West 1991).

3 -

3. The claim of entitlement to service connection for a psychiatric
disorder is not well grounded. 38 U.S.C.A. 5107(a) (West 1991).

4. The claim of entitlement to service connection for a liver
condition to include hepatitis is not well grounded. 38 U.S.C.A.
5107(a) (West 1991).

5. The April 1973 and June 1973 RO rating decisions denying service
connection for a disability of the lumbar spine are final. 38
U.S.C.A. 7105 (West 1991); 38 C.F.R. 20.1103 (1999).

6. The evidence submitted since the June 1973 RO decision is not
new and material; thus, the claim of service connection for a
disability of the lumbar spine cannot be reopened. 38 U.S.C.A. 5108
(West 1991); 38 C.F.R. 3.156 (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran has presented claims of entitlement to service
connection for several disorders. In the interest of clarity, the
Board will review the law, VA regulations and other authority which
are generally relevant to this claim. The issues on appeal will
then be addressed separately.

Pertinent law and regulations

Service connection - in general

Service connection may be granted for disability resulting from
disease or injury incurred in or aggravated by wartime service. 38
U.S.C.A. 1110 (West 1991); 38 C.F.R. 3.303 (1999).

A presumption of service connection (for compensation purposes)
arises where a veteran who served for 90 days or more during a
period of war (or during peacetime after December 31, 1946)
develops a chronic disorder, such as a psychosis, to a degree of 10
percent or more within one year from separation from such service,

- 4 -

even though there is no evidence of such disease during the period
of service. 38 U.S.C.A. 1101, 1112 (West 1991 & Supp. 1998); 38
C.F.R. 3.307, 3.309 (1999).

Service connection may be granted for any disease diagnosed after
discharge, when all the evidence, including that pertinent to
service, establishes that the disease was incurred in service. 38
C.F.R. 3.303(d) (1999); Cosman v. Principi, 3 Vet. App. 303, 305
(1992).

The chronicity provision of 38 C.F.R. 3.303(b) is applicable where
evidence, regardless of its date, shows that a veteran had a
chronic condition in service or during an applicable presumption
period and still has such condition. Such evidence must be medical
unless it relates to a condition as to which, under he court's case
law, lay observation is competent. If the chronicity provision is
not applicable, a claim may still be well grounded or reopened on
the basis of 38 C.F.R. 3.303(b) if the condition is observed during
service or any applicable presumption period, continuity of
symptomatology is demonstrated thereafter, and competent evidence
relates the present condition to that symptomatology. See Savage v.
Gober, 10 Vet. App. 488, 498 (1997).

Congenital or developmental defects such as personality disorders
are not diseases or injuries for the purposes of service
connection. 38 C.F.R. 3.303(c), 4.9 (1999); see Winn v. Brown, 8
Vet. App. 510, 516 (1996), and cases cited therein.

Well grounded claims

The initial question that must be answered with respect to any
claim for benefits is whether the veteran has presented a well-
grounded claim. In this regard, the veteran has the "burden of
submitting evidence sufficient to justify a belief by a fair and
impartial individual that the claim is well grounded;" that is, the
claim must be plausible and capable of substantiation. See 38
U.S.C.A. 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

- 5 -

A well-grounded claim for service connection requires competent
evidence of: (1) a current disability (generally, a medical
diagnosis); (2) an in-service injury or disease (lay or medical
evidence, as appropriate); and (3) a nexus between the current
disability and the in-service injury or disease (generally, medical
evidence or opinion). Epps v. Gober, 126 F.3d 1464, 1468 (1997);
see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995). Where the
determinative issue involves medical diagnosis and etiology,
competent medical evidence to the effect that the claim is
plausible is required. Id.

Additional law and VA regulations will be discussed where
appropriate below.

1 Entitlement to service connection for an upper gastrointestinal
condition.

Factual Background

The service medical records, including the report of a medical
board examination report dated in February 1973, were entirely
negative for any evidence of complaints, treatment, findings or for
a diagnosis of an upper gastrointestinal condition. The veteran was
separated from service in April 1973.

In September 1973, a report of a private medical examination which
had been conducted in March 1973, during service, was received by
VA. The report stated that the veteran complained of a 6 week
history of malaise, nausea, vomiting, abdominal pain, dark urine
and right upper quadrant soreness and rioted that over 40 people on
the military base where he had recently been stationed had
contracted hepatitis. The veteran also specifically complained of
stomach trouble during the prior year. He reported having some
epigastric burning pain occurring twice a week which was relieved
by antacids. It was noted that certain foods tended to precipitate
these symptoms. The report indicated that he had no obstructive
symptoms and no hematochezia. It was also reported that an upper GI
series done in the past year had been normal. An impression of
possible dyspepsia without frank ulceration was made.

6 - 

The evidence of record includes a private medical statement dated
in September 1973. The statement indicated that the veteran had
been seen in August 1973, at which time he reported symptoms of
vomiting blood, tarry stools and burning pain. He indicated that he
had experienced similar symptoms prior to that time and that an
upper gastrointestinal series had been done in service which was
normal. Physical examination was essentially normal except for
acute tenderness in the right upper quadrant of the abdomen. An
upper gastrointestinal series revealed marked irritability of the
stomach and duodenum without evidence of a specific ulceration. A
complete blood count revealed no evidence of anemia or infection.
It was felt that the veteran had evidence of chronic hyperacidity
with hematemesis probably due to gastritis and duodenitis with a
possible peptic ulcer which could not be demonstrated on X-ray
films.

A VA examination was conducted in November 1973, at which time the
veteran indicated that every once in a while an activity or
drinking alcoholic beverages hurt him deep in the abdomen. An
evaluation of the digestive system revealed that the abdomen was
flat, soft and non-tender. There were no masses and no
organomegaly.

There are no pertinent medical records covering approximately the -
next two decades.

A VA examination was conducted in May 1993, at which time a history
of stomach ulcers was noted, but no complaints or findings were
made in that regard.

A VA examination was conducted in September 1996. Examination of
the abdomen revealed no hepatosplenomegaly, masses or tenderness
and bowel sounds were normoactive.

In May 1997, VA medical records dated from 1995 to 1997 were
received for the record. However, these records did not include
complaints, findings or treatment for an upper gastrointestinal
condition or a diagnosis of an upper gastrointestinal condition.

7 - 

Analysis

As stated above, in order for a claim to be well-grounded, there
must be competent evidence of (1) a current disability; (2)
incurrence or aggravation of a disease or injury in service; and
(3) a nexus between the in-service injury or disease and the
current disability. See Caluza v. Brown, 7 Vet. App. 498 (1995).

With respect to the second prong of the Caluza well groundedness
test, in service incurrence, the records reflect that during
service in early 1973 the veteran experienced gastrointestinal
symptomatology which was characterized by a private physician as
possible dyspepsia. The Board believes that this impression
satisfied the second prong of the Caluza test.

With respect to the first Caluza prong, current disability, the
medical evidence of record does not establish that the veteran has
a disability a currently diagnosed upper gastrointestinal
condition. The most recent medical evidence, including a VA
examination conducted in September 1996, showed that an evaluation
of the abdomen was negative and no pertinent diagnosis was made. In
addition, a review of VA medical records dated from 1995 to 1997
showed no complaints, treatment findings or diagnosis of an upper
gastrointestinal condition.

The Court has held that "[i]n the absence of competent medical
evidence of a current disability. . ., a claim is not well
grounded." Chelte v. Brown, 10 Vet. App. 268 (1997). In Brammer v.
Derwinski, 3 Vet. App. 223 (1992), the Court noted that Congress
specifically limited entitlement for service-connected disease or
injury to cases where such incidents had resulted in a disability.
In Rabideau v. Derwinski, 2 Vet. App. 141 (1992), the Court held
that the failure to demonstrate that a disability is currently
manifested constitutes failure to present a plausible or well-
grounded claim.

The Board further notes that the third Caluza prong, medical nexus
evidence, has likewise not been satisfied.

8 -

The veteran contends that he has a chronic gastrointestinal
condition which is related to his service. However, the record does
not show that the veteran possesses the requisite knowledge, skill,
experience, training, or education to qualify as a medical expert
in order for such statements to be considered competent evidence.
Espiritu v. Derwinski, 2 Vet. App. 492, (1992). Lay persons are not
considered competent to offer medical opinions regarding causation
or diagnosis, and therefore that evidence does not establish that
the claim is plausible. Grottveit v. Brown, 5 Vet. App 91, 93
(1993). 2

In summary, since the evidence fails to establish the presence of
a current diagnosis of a gastrointestinal disability, the claim
fails to be well grounded and is denied.

2. Entitlement to service connection for a neck disability.

Factual Background

The veteran's service medical records include a reference to mid-
thoracic muscle spasms in January 1973. The remainder of the
veteran's service medical records, including the medical board
examination report dated in February 1973, are entirely negative
for any evidence of complaints, treatment, findings or for a
diagnosis of an neck disability or a disability of the cervical
spine.

The March 1973 report of a private medical examination indicates
that an examination of the neck was normal. The VA examination
which was conducted in November 1973, at which time the veteran did
not complain of any neck problems, was similarly negative.

------------------------------------------------------------
2 The evidence of record indicates that the veteran was trained as
a hospital corpsman in the United Sates navy and evidently worked
in the health care field after leaving the service. However, there
is no evidence that he was or is licensed to practice any health
care profession. The veteran stated during a September 1996 VA
psychiatric examination that at one point he tried to get a
physician's assistant license "but did not succeed there".

9 -

Of record is a private hospitalization report dated in September
1978. At that time the veteran complained of an onset of low back
pain with left leg radiation. He gave a history of a previous back
injury in 1970, at which time he reportedly sustained hairline
fractures of the lower cervical and lower dorsal spine which
responded to conservative therapy. He also reported that in April
1978, he had been involved in an automobile accident, at which time
he had low back and right lower extremity pain.

Private medical records dated from 1990 to 1992 show that in August
1990 the veteran was seen due to complaints of back and neck
problems. The history indicated the veteran fell in 1973, at which
time the C6 and L4-5 were fractured; and that in a motor vehicle
accident in 1978, he fractured C6, T12 and L4-5. An assessment of
status post multiple trauma with recurrent spinal fractures with
chronic low back pain and disc disease, was made .

A VA examination of the joints was conducted in May 1993, at which
time complaints of a disability of the cervical spine were not
mentioned.

During a VA hospitalization in September 1994, the veteran stated
that in 1973 "he was blown off a bridge while in the Special
Forces."

A VA physical examination was conducted in September 1996. A
history of chronic low back pain secondary to discogenic disease at
L4-L5 and L5-S1 with bilateral sensory motor radiculopathy and
chronic pain was noted. The neck was supple with full range of
motion. No diagnosis referable to the neck was made. The examiner
noted that the veteran had chronic pain syndrome which confined him
to a wheelchair.

During a VA psychiatric examination which was conducted on the same
day in September 1996, the veteran stated that during service, he
worked at the Balboa Naval Hospital. "Apparently while working at
the hospital, one night three drunk soldiers by mistake opened the
door and he was knocked down three flights of stairs and suffered
from fracture of T1 and L4-5 .... he spent one year in the hospital
for

- 10 - 

treatment .... Due to long term hospitalization, he was given the
choice of medical discharge ... and he was discharged in 1973."

In May 1997, VA medical records dated from 1995 to 1997 were
received for the record. The records documented complaints of
chronic neck pain in February 1995 and findings of upper extremity
weakness in an April 1995 record.

Analysis

With respect to the second Caluza prong, in-service incurrence, as
discussed in the factual background section above, there is no
specific evidence of a neck disability or a disability of the
cervical spine during service.

As indicated in the factual background section above, the veteran
has reported various neck injuries at various times. During a VA
hospitalization in September 1994, the veteran stated that in 1973
"he was blown off a bridge while in the Special Forces." There is
no objective evidence of record that this Navy veteran ever served
in the Special Forces or that he sustained any injury in an
explosion during service.

In September 1996, the veteran told a VA psychiatrist that he fell
down three flights of stairs and was hospitalized for a year during
service. There is no objective evidence of this incident and indeed
his entire naval service amounted to less than a year.

Although the credibility of a statement is generally presumed in
the context of determining whether a claim is well grounded, an
evidentiary proffer that is inherently incredible need not be
accorded the presumption of credibility. King v. Brown, 5 Vet. App.
19, 21 (1993). The presumption of credibility does not apply if the
evidence is inherently false or untrue. Duran v. Brown, 7 Vet. App.
216, 220 (1994); see also Samuels v. West, 11 Vet. App. 433, 436
(1999) [Where a veteran sought service connection for post-
traumatic stress disorder, based upon multiple stressors occurring
during "combat" in Vietnam, and the record clearly showed he

had never served in Vietnam, no presumption of credibility attached
to his statements of his in-service claimed stressors].

To the extent that the veteran may be attributing his neck
disability to the claimed explosion and/or the purported fall down
three flights of stairs and alleged subsequent year-long
hospitalization, the Board rejects these statements as inherently
incredible. The Board does not find evidence of in-service
incurrence of a neck injury.

With respect to the first prong of the Caluza well groundedness
test, current disability, the medical evidence of record does not
establish that the veteran has a currently diagnosed neck
disability.

In essence, the evidence documents that the veteran has reported
experiencing complaints of neck pain. However, a diagnosis of a
neck disability is not currently shown. In fact, upon the most
recent VA examination conducted in September 1996, the veteran did
not complain of neck problems and an examination of the neck showed
that it was supple with full range of motion.

In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court noted
that Congress specifically limited entitlement for service-
connected disease or injury to cases where such incidents had
resulted in a disability. In Rabideau v. Derwinski, 2 Vet. App. 141
(1992), the Court held that the failure to demonstrate that a
disability is currently manifested constitutes failure to present
a plausible or well-grounded claim.

Recently, the Court has had occasion to discuss what constitutes a
disability. A symptom, such as pain, alone, without a diagnosed or
identifiable underlying malady or condition, does not in and of
itself constitute a disability for which service connection may be
granted. See Sanchez-Benitez v. West, U.S. Vet. App. No. 97-1948
(December 29, 1999) [slip op. At 4]. In this case, there are
subjective complaints of neck pain without any corresponding
current clinical evidence demonstrative of such symptomatology and
no pertinent medical diagnosis

- 12 -

referable to the neck. Having reviewed the record, the current
clinical evidence simply does not include a diagnosis of a neck
disability.

The third Caluza prong, medical nexus evidence, is also not met
with respect to this issue. There is no competent medical opinion
linking the claimed current disability and the veteran's service
and any incident thereof.

The veteran has contended, in essence, that he has a chronic
disability of the neck which is related to his service. However, as
discussed above, his lay statement is not considered to be a
competent medical opinion regarding causation or diagnosis, and
therefore that evidence does not establish that the claim is
plausible. See Espiritu and Grottveit, supra.

The Court has held that "[i]n the absence of competent medical
evidence of a current disability and a causal link to service . .
., a claim is not well grounded." Chelte v. Brown, 10 Vet. App.
268, 271 (1997). In summary, since the evidence fails to establish
the presence of a current clinical disability of the neck and a
causal link to service, the claim fails to be well grounded and is
denied.

3. Entitlement to service connection for a psychiatric disorder.

Factual Background

The service medical records included the medical board examination
report dated in February 1973 which showed that a diagnosis of
severe passive-aggressive personality, existing prior to service,
was made. The examining psychiatrist opined that the degree of this
disorder was not consistent with continuation in service and
administrative separation was recommended.

There are no pertinent medical records for over two decades after
the veteran was separated from service.

A VA hospitalization report dated in September 1994 revealed that
the veteran gave a history of chronic low back pain since at least
1973 when, as noted above, he

13 -

claimed to have been "blown off a bridge while in the Special
Forces." The veteran was admitted to the rehabilitation medicine
service and was enrolled in physical therapy and kinesiotherapy. He
also underwent a neuropsychological evaluation while hospitalized.
A past medical history of depression was noted. Discharge diagnoses
included condition requiring the use of rehabilitation, chronic low
back pain and psychological factors affecting physical condition.

A VA examination for mental disorders was conducted in September
1996. It was noted that the veteran had been anxious and depressed
since receiving a letter from VA indicating that he might be at
risk of contracting a rare disease called Creutzfeldt-Jakob disease
following VA treatment. It was noted that the veteran had no prior
psychiatric evaluations or hospitalizations until he received this
letter. The examiner indicated that overall, mental status
examination revealed moderate depressive symptoms manifested by
crying spells, poor sleep, poor concentration, low libido, and fear
of uncertainty. The veteran denied any suicidal ideation or plan.
Diagnoses of anxiety disorder with agoraphobia and dysthymic
disorder were made. The examiner indicated that the veteran's
stressors were moderate due to unemployment, fear of the future and
severe anxiety about his illness and the consequences.

In May 1997, VA medical records dated from 1995 to 1997 were
received for the record. A March 1995 record indicated that the
veteran suffered from chronic pain disorder with anxiety (resulting
from migraine headaches and low back pain). Records dated in May
1997 showed assessments of chronic pain syndrome and acute
psychosocial stress. The Board notes that these records did not
include a diagnosis of Creutzfeldt-Jakob disease.

Analysis

As to this issue, the record contains diagnoses of anxiety disorder
with agoraphobia and dysthymic disorder which were made upon VA
examination for mental conditions conducted in 1996. Accordingly,
the first prong of the Caluza test, evidence of a current
disability, is shown. As will be discussed in detail

- 14 - 

immediately below, the remaining two elements of the Caluza test
have not been met.

To recapitulate the factual background, the veteran's service
medical records contain the medical board examination report in
February 1973 which showed that a diagnosis of severe passive-
aggressive personality, existing prior to service was made. The
only psychiatric condition which was found during service was a
personality disorder. The Board notes that congenital or
developmental defects such as personality disorders are not
diseases or injuries within the meaning of the applicable
legislation. 38 C.F.R. 3.303(c), 4.9.

No psychosis or any other chronic psychiatric disability was
identified during service or for two decades after service. The
statutory presumptive period is not for application in this case as
there was no evidence of a psychosis shown during service or within
one year thereafter. See 38 U.S.C.A. 1112; 38 C.F.R.  3.307, 3.309.

In addition, there has been no competent medical evidence presented
which links the veteran's currently diagnosed anxiety disorder with
agoraphobia and dysthymic disorder to service or to the diagnosis
of a personality disorder made in service. In fact, the 1996 VA
examination report indicated that the veteran's stressors linked to
that diagnosis were due to unemployment, fear of the future and
severe anxiety about his illness and the consequences, and not in
any way to service. VA medical records dated in 1995 and 1997 also
linked the veteran's anxiety and stress to causes other than
service.

The Board is of course aware that demonstration of continuity of
symptomatology of a claimed chronic disability may serve to support
a claim. See 38 C.F.R. 3.303(b); Savage v. Gober, 10 Vet. App. 488
(1997) However, in this case it was not until approximately 20
years after service that the veteran was treated for psychiatric
manifestations. Continuity of symptomatology is required where a
condition noted during service is not, in fact, shown to be chronic
or where the diagnosis of chronicity may be legitimately
questioned. Here, there is no evidence

- 15 - 

of continuity of symptomatology between service and the initial
diagnosis of an anxiety disorder initially made more than two
decades after service.

Moreover, there must be medical evidence on file demonstrating a
relationship between the veteran's current disability and the
claimed continuous symptomatology, unless such a relationship is
one as to which a lay person's observation is competent. See Voerth
v. West, 13 Vet. App. 117, 120 (1999). Such evidence is lacking in
this case. The veteran as a lay person is not competent to
attribute his current symptomatology to his service. See Espiritu
v. Derwinski, 2 Vet. App. 492, 494 (1992).

It appears that the veteran may be contending that his current
psychiatric problems may be due to chronic pain caused by his back
disability, which in turn was caused by service. See 38 C.F.R.
3.310 concerning secondary service connection. However, as will be
discussed in detail below, service connection is not in effect for
the back disability.

The Board therefore concludes that two of the three prongs of the
Caluza test, in- service incurrence and medical nexus evidence,
have not been met. Accordingly, the claim of entitlement to service
connection for a psychiatric disability is not well grounded and
must be denied.

4. Entitlement to service connection for a liver condition, to
include hepatitis.

Factual Background

The veteran's service medical records were entirely negative for
any evidence of complaints, treatment, findings or for a diagnosis
of a liver condition, to include hepatitis.

In June 1973, the veteran filed his original claim of entitlement
to service connection for hepatitis, which he stated began in March
1973. A VA rating decision later in June 1973 denied the veteran's
claim on the basis that the disease was not shown in the veteran's
service medical records.

- 16 - 

In September 1973, a report of a private medical examination which
had been conducted by Dr. S., who was the veteran's family
physician, in March 1973, was received by VA. The report indicated
that the veteran had been medically discharged from service due to
knee problems and had come home two weeks 3 previously. 3 The
report stated that the veteran complained of a six week history of
malaise, nausea, vomiting, abdominal pain, dark urine and right
upper quadrant soreness, and noted that he had been in excellent
health until that time. It was noted that during the past three
months there had been an outbreak of infectious hepatitis at the
base where the veteran was stationed. The veteran reported that
over forty people had come down with hepatitis and that he had been
exposed to twenty people with hepatitis, six of whom had been
rooming with him. It was noted that he had gotten a gamma globulin
injection six weeks previously. The veteran reported no history of
transfusions, injections or exposure to toxic chemicals or sick
animals in recent months. An examination of the liver revealed that
it was quite tender and Murphy punch test was positive. Dr. S.
indicated that the history, examination and laboratory workup were
diagnostic of moderately severe infectious hepatitis.

Also of record is correspondence dated in August 1973 from the
medical administrative officer of the naval base to which the
veteran had been attached. it was stated therein that in April 1973
a determination was made that the veteran's hepatitis could have
been service-connected and that therefore, bills connected with
civilian medical care for treatment of that condition would be paid
by the Navy until May 1, 1973. It was stated that thereafter, care
received would not be considered to be service-connected and would
not be paid by the Navy.

A VA examination was conducted in November 1973, at which time a
diagnosis of residuals of hepatitis, not found, was made. By rating
action of December 1973, the RO denied again entitlement to service
connection for hepatitis because the condition was deemed to have
been an acute condition which had resolved without residuals.

-----------------------------------------------------------------
3 At the time of Dr.S.'s March 27, 1973 report, the veteran was
still on active duty. The date of his discharge from military
service was April 9, 1973.

- 17 -

In February 1993, the veteran filed a claim for entitlement to
service connection for hepatitis. Private medical evidence was
received for the record, which included statement dated in
September 1973. The statement indicated that the veteran had been
seen in August 1973, at which time he reported symptoms of vomiting
blood, tarry stools and burning pain. It was felt that the veteran
had evidence of chronic hyperacidity with hematemesis probably due
to gastritis and duodenitis with a possible peptic ulcer which
could not be demonstrated on X-ray films. Hepatitis was not
mentioned.

A VA examination was conducted in May 1993, at which time a history
of hepatitis was noted.

By rating action of January 1994, the RO determined that new and
material evidence had not been submitted with which to reopen the
veteran's claim of entitlement to service connection for hepatitis.

In a statement from the veteran dated in July 1994, he indicated
that he was being treated for a liver condition secondary to
hepatitis.

A VA medical record in April 1995 indicated that the veteran had a
history of hepatitis B and C and that he had been treated by VA for
recurrent infections.

A VA physical examination was conducted in September 1996. The
veteran did not mention hepatitis or liver problems to the
examiner. Examination of the abdomen revealed no
hepatosplenomegaly, masses or tenderness.

A VA psychiatry examination was conducted on the same day in
September 1996. The veteran stated that "he was told [that] while
he had [a] transfusion in 1973 in the Navy ... he contracted
Hepatitis A, B and C." The veteran had no complaints referable to
hepatitis. Hepatitis A, B and C were listed in the medical history
by the examining psychiatrist.

In a Supplemental Statement of the Case/rating action of May 1998,
the RO denied service connection for a liver condition, to include
hepatitis.

Analysis

As stated previously, in order for a claim to be well grounded,
there must be competent evidence of a current disability,
incurrence or aggravation of a disease or injury in service and a
nexus between the in-service injury or disease and the current
disability.

In this case, the veteran's claims file contains a private medical
statement dated in March 1973, while the veteran was still in
service, indicating the history, examination and laboratory workup
were diagnostic of moderately severe infectious hepatitis. The
second Caluza prong, in-service incurrence, has been satisfied.

With respect to the first Caluza prong, a current disability,
medical evidence is lacking. The September 1996 VA examination is
pertinently negative.

The record does include.evidence reflecting that the veteran has a
history of Hepatitis B and C. There is no objective medical
evidence of such diagnosis, merely statements by the veteran to
that effect. The Court has held that evidence which is simply
information recorded by a medical examiner, unenhanced by any
additional medical comment by that examiner, does not constitute
competent medical evidence. LeShore v. Brown, 8 Vet. App. 406, 409
(1995); see also Sanchez-Benitez v. West, U.S. Vet. App. No. 97-
1948 (December 29, 1999), slip op. at 5 [citing LeShore]. The Board
notes with interest that the veteran related his history of
hepatitis A, B and C to the psychiatric examiner in September 1996,
but not to the physician conducting the physical examination the
same day.

There is also no medical nexus evidence which links any currently
claimed disability and the episode of infectious hepatitis in March
1973.

In summary, the Board has concluded that the second and third
elements of Caluza, medical evidence current residuals of
hepatitis, to include a liver disability, and

- 19 - 

medical nexus evidence, have not been met. The benefit sought on
appeal is accordingly denied.

Additional Matters

When the Board addresses in its decision a question that has not
been addressed by the RO, it must consider whether the appellant
has been given adequate notice to respond and, if not, whether he
has been prejudiced thereby. Bernard v. Brown, 4 Vet. App. 384
(1993). In this case, the Board has concluded that the veteran has
not submitted well grounded claims for entitlement to service
connection for a gastrointestinal condition, a neck disability, a
psychiatric disorder and a liver condition. The Board finds that
the veteran has been accorded ample opportunity by the RO to
present argument and evidence in support of his claims and that
therefore any error by the RO in deciding this case on the merits,
rather than being not well grounded, was not prejudicial to him.

Further, because the claims of entitlement to service connection
for a gastrointestinal condition, a neck disability, a psychiatric
disorder and a liver condition are not well grounded, VA is under
no duty to further assist the veteran in developing facts pertinent
to those claims. 38 U.S.C.A. 5107(a). VA's obligation to assist
depends upon the particular facts of the case and the extent to
which VA has advised the appellant of the evidence necessary to be
submitted with a VA benefits claim. Robinette v. Brown, 8 Vet. App.
69, 78 (1995). The Court has held that the obligation exists only
in the limited circumstances where the appellant has referenced
other known and existing evidence. Epps v. Brown, 9 Vet. App. 341,
344 (1996). In this case, the VA is not on notice of any known and
existing evidence which would make the service connection claim
plausible, and thereby, well-grounded. The Board's decision serves
to inform the veteran of the kind of evidence which would be
necessary to make his claims well grounded.

- 20 -

5. Whether new and material evidence has been submitted with which
to reopen the claim of entitlement to service connection for a low
back disability.

The veteran is ultimately seeking entitlement to service connection
for a low back disability. His claim was initially denied in an
unappealed April 1973 rating decision and the denial was confirmed
in an unappealed June 1973 rating decision.

Relevant law and regulations

Law and regulations pertaining to service connection and well
grounded claims have been set out above.

Finality

In general, RO decisions which are unappealed become final. 38
U.S.C.A. 7105 (West 1991); 38 C.F.R. 20.1103 (1999). Once a
decision becomes final, new and material evidence is required to
reopen the claim which was denied. 38 U.S.C.A. 5108 provides that
"[I]f new and material evidence is presented or secured with
respect to a claim which has been disallowed, the secretary shall
reopen the claim and review the former disposition of the claim."

In determining whether to reopen previously and finally denied
claims, a three-step test was recently announced by the Court. See
Elkins v. West, 12 Vet. App. 209 (1999). Under the Elkins test, the
Board must first determine whether the veteran has presented new
and material evidence under 38 C.F.R. 3.156(a) in order to have a
finally denied claim reopened under 38 U.S.C.A. 5108. Second, if
new and material evidence has been presented, immediately upon
reopening the claim, the Board must determine whether, based upon
all the evidence of record in support of the claim, the claim as
reopened (as distinguished from the original claim) is well
grounded pursuant to 38 U.S.C.A. 5107(a). Third, if the claim is
well grounded, the Board may then proceed to evaluate the merits of
the claim but only after ensuring that VA's duty to assist under 38
U.S.C.A. 5107(b) has been fulfilled. See Winters v. West, 12 Vet.
App. 203 (1999).

- 21 - 

New and material evidence

"New and material evidence" is defined as "evidence not previously
submitted to agency decisionmakers which bears directly and
substantially upon the specific matter under consideration, which
is neither cumulative nor redundant, and which by itself or in
connection with evidence previously assembled is so significant
that it must be considered in order to fairly decide the merits of
the claim." In Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998), the
Federal Circuit noted that some new evidence could contribute to a
more complete picture of the circumstances surrounding the origin
of a veteran's injury or disability, even where it would not be
enough to convince the Board to grant a claim.

The Court has held that VA is required to review for newness and
materiality only the evidence submitted by a claimant since the
last final disallowance of a claim on any basis in order to
determine whether a claim should be reopened and readjudicated on
the merits. The newly presented evidence need not be probative of
all the elements required to award the claim, but need be probative
only as to each element that was a specified basis for the last
disallowance. Evans v. Brown, 9 Vet. App. 273, 283-4 (1996).

In determining whether evidence is new and material, "credibility
of the evidence must be presumed." Justus v. Principi, 3 Vet. App.
510, 513 (1992).

Factual Background

The "old" evidence

The service medical records showed that the veteran was treated for
acute left mid- thoracic muscle spasms in January 1973. The records
included a medical board examination report dated in February 1973
at which time a physical examination revealed paravertebral muscle
spasms in the mid-thoracic and upper lumbar areas with tenderness
to palpation. Range of motion was markedly limited by pain.
Neurological examination revealed that motor and sensory tracts
were intact. X-ray

- 22 - 

films of the lumbar and thoracic spines were within normal limits
with the exception of a spina bifida of S1.

The 1973 RO decisions

The veteran filed his original claim of entitlement to service
connection for a low back disability in April 1973. In a rating
action of April 1973, the RO denied the service connection for
spina bifida of the sacral vertebrae, reasoning that it was a
constitutional or developmental abnormality and was not a
disability under the law. See 38 C.F.R. 3.303, 4.9. The veteran was
advised of that determination in April 1973. He did not file a
Notice of Disagreement and that decision became final. See 38
U.S.C.A. 7105; 38 C.F.R. 3.104, 20.302, 20.1103.

In June 1973, the veteran filed another claim of entitlement to
service connection for a back disability, "cracked L I and L2". In
a June 22, 1973 rating action, the RO denied service connection for
a fracture of the spine. In a letter dated June 29, 1973, the
veteran was notified that denial of his claim of entitlement to a
back disability was confirmed. He did not appeal that decision.

The additional evidence

A VA examination was conducted in November 1973, at which time full
range of motion of the lumbosacral spine was shown. The veteran
complained of recurrent pain and stiffness of the low back; however
X-ray films revealed no significant abnormality.

The veteran filed to reopen his claim of entitlement to service
connection for a low back disability in October 1992. In December
1992, the RO advised the veteran that new and material evidence
would have to be submitted in order to reopen the claim.

Private medical records dated from 1990 to 1992 were received in
January 1993. These showed that in August 1990, the veteran was
seen due to complaints of back and neck problems. The reported
history indicated the veteran fell in 1973, at

- 23 -

which time the C6 and L4-5 were fractured. The veteran also
reported being involved in a motor vehicle accident in 1978, he
fractured C6, T12 and L4-5. The record indicated that the veteran
had severe low back pain and planned to have back fusion and
possibly a laminectomy in the near future. An assessment of status
post multiple trauma with recurrent spinal fractures, with chronic
low back pain and disc disease. An MRI of the lumbar spine was
taken in June 1992 which revealed evidence of disc degeneration at
L4-5 and L5-S1 as well as a suggestion of a small central annular
tear with a broad-based subligamentous disc herniation at, L4-5.
The MRI also showed evidence of disc degeneration at L5-S I with a
broad based disc bulge. A record dated in August 1992 -reflected
that the veteran was seen for complaints of back pain following an
incident in which he slipped on water, striking his left shoulder
on an ice machine and falling to the ground. An assessment of
suturable laceration, rule out back injury, was made.

In a February 1993 rating action, the RO determined that new and
material evidence had not been submitted with which to reopen the
veteran's claim of entitlement to service connection for a back
disability.

In February 1993, private medical evidence was received for the
record and at that time the veteran also indicated that he was
scheduled to undergo low back surgery in March 1993. The evidence
included a private hospitalization report dated in September 1978
in which the veteran complained of an onset of low back pain with
left leg radiation. He gave a history of a previous back injury in
1970; he reported that he sustained hairline fractures of the lower
cervical and lower dorsal spine which responded to conservative
therapy. He also reported that in April 1978, he had been involved
in an automobile accident following which he experienced low back
and right lower extremity pain. The doctor opined that the veteran
was experiencing low back and left lower extremity symptoms which
were probably not on the basis of discogenic disease. Evidence of
muscle spasm and heightened and increased neuromuscular spasm was
noted.

in correspondence dated in March 1993, the RO advised the veteran
that new and material evidence had not been submitted with which to
reopen the veteran's claim of entitlement to service connection for
a back disability.

24 - 

A VA examination of the joints was conducted in May 199@, at which
time a disability of the spine was not mentioned.

By rating action of January 1994, the RO determined that new and
material evidence had not been submitted with which to reopen the
veteran's claim of entitlement to service connection for a back
disability. The veteran appealed that decision.

Subsequently, a VA hospitalization report dated in September 1994
was added to the record. This report revealed that the veteran gave
a history of chronic low back pain since at least 1973 and
indicated that he was blown off a bridge while in the Special
Forces and sustained compression fractures of C6 and T12. The
veteran was admitted to the rehabilitation medicine service and was
enrolled in physical therapy and kinesiotherapy. He also underwent
bilateral facet block injections in the lumbar area. Discharge
diagnoses which included condition requiring the use of
rehabilitation, and chronic low back pain, were made.

By rating action of March 1995, the RO determined that new and
material evidence had not been submitted with which to reopen the
veteran's claim of entitlement to service connection for a back
disability. The veteran appealed that decision.

A VA physical examination was conducted in September 1996. A
history of chronic low back pain secondary to discogenic disease at
L4-L5 and L5-S1 with bilateral sensory motor radiculopathy and
chronic pain was noted. The physical examination indicated that the
veteran was in a wheelchair but that he was able to ambulate for
short distances with a cane. There was marked loss of lumbar
lordosis secondary to chronic low back pain. The examiner concluded
that chronic discogenic disease, status post laminectomies times
four at L4-5 and L5-S1 was shown. It was also observed that he had
a chronic morphine pump in place. Marked evidence of reduced range
of motion was noted. The examiner indicated that the veteran's
chronic pain syndrome confined him to a wheelchair with brief
periods of ambulation and stated that the veteran was disabled as
a result of these problems.

- 25 - 

During the VA psychiatric examination which was conducted on the
same day in September 1996, the veteran stated that during service,
he worked at the Balboa Naval Hospital. "Apparently while working
at the hospital, one night three drunk soldiers by mistake opened
the door and he was knocked down three flights of stairs and
suffered from fracture of T1 and L4-5 .... he spent one year in the
hospital for treatment .... Due to long term hospitalization, he
was given the choice of medical discharge ... and he was discharged
in 1973."

In May 1997, VA medical records dated from 1995 to 1997 were
received for the record. These records showed many entries relating
to low back complaints. A records dated in April 1995 indicated
that the veteran had a history of chronic low back pain since 1973
when he fell down a series of stairs and suffered compression
fractures of C6-7, T12 and L4-5. An assessment of low back pain was
made. The record reflected that caudal epidural steroid injection
was performed in February 1996. In April 1996, the veteran
underwent several procedures of the lumbar spine including
implementation of a permanent indwelling subarachnoid catheter for
continuous subarachnoid morphine infusion. The postoperative
diagnoses included lumbar nerve root injury and failed post
laminectomy pain syndrome.

In a Supplemental Statement of the Case/rating action of May 1998,
the RO determined that new and material evidence had not been
submitted with which to reopen the veteran's claim of entitlement
to service connection for a back disability.

Analysis

The veteran has petitioned to reopen a previously denied claim of
entitlement to service connection for a low back disability. The
veteran's claim of entitlement to service connection for a low back
disability was denied in April 1973 and June 1973 decisions of the
RO. He was informed of those decisions in April 1973 and June 1973
letters from the RO. He did not appeal within the requisite time.
Because the decisions were not duly appealed, they are is final. 38
U.S.C.A. 7105 (West 1991); 38 C.F.R. 3.104, 20.302, 20.1103 (1999).

- 26 - 

The Court has held that VA is required to review for newness and
materiality only the evidence submitted by a claimant since the
last final disallowance of a claim on any basis in order to
determine whether a claim should be reopened and readjudicated on
the merits. Evans v. Brown, 9 Vet. App. 273, 283 (1996). In the
present appeal, the last final disallowance of the claim was the
unappealed June 1973 decision.

The essential basis for the final 1973 rating decisions which
denied service connection for a low back disability was that the
claimed disability, spina bifida, was a constitutional or
developmental abnormality and was not a disability under 4 the law.
See 38 C.F.R. 3.303(c), 4.9  4. Additionally, the RO noted that
fractures of the back claimed by the veteran during service was not
demonstrated.

Using the guidelines discussed above, the Board has carefully
reviewed the veteran's contentions and the additional evidence
which has been associated with the claims folder since the June
1973 rating decision. The Board finds that new and material
evidence has not been presented since that time.

Specifically with respect to spina bifida, the evidence added to
the record since 1973 does not reflect that a diagnosis of Spina
bifida was ever made subsequent to service. As noted above, service
connection may not be granted for Spina bifida even it was
currently shown to exist.

In essence, however, the veteran is not seeking service connection
for spina bifida. He contends that his current back disabilities
started during service. He has stated that he injured his back in
an explosion in the Special Forces. He has also stated

--------------------------------------------------------------
4 Spina bifida is "a congenital cleft of the vertebral column with
hernial protrusion of the meninges are more than one of the three
membranes that envelop the brain and the spinal cord. See Godfrey
v. Brown, 7 Vet. App. 398, 400-401 (1995) [citing WEBSTER'S MEDICAL
DESK DICTIONARY 667,422 (1986)]. Spina bifida occulta is a
congenital condition that is normally considered noncompensable
under applicable law. See Firek v. Derwinski, 3 Vet. App. 145, 147
(1992).

- 27 -

that he injured his back when fell down three flights of stairs,
which injury purportedly led to a year-long hospitalization. As
indicated above, the veteran also has described pre- and post-
service injuries.

In its evaluation of this additional evidence, the Board is
obviously hampered by inconsistent statements of the veteran as to
the onset on his back injuries. Although veterans' statements are
generally presumed to be true for the purpose of reopening
previously denied claims, see Justus, supra, as discussed in detail
with respect to the neck claim, above, these statements have
already been found by the Board to be inherently untrue. See Duran
and Samuels, supra. As indicated, the veteran's service records are
entirely negative for any evidence of his serving in the Special
forces and/or being injured in an explosion and/or falling down
three flights of stairs and being hospitalized for a longer period
of time than his entire naval service. Furthermore, even if the
veteran's conflicting and incredible accounts were presumed to be
true, in Routen v. Brown, 10 Vet. App. 183, 186, (1997), the Court
specifically stated: "[I]ay assertions of medical causation ...
cannot suffice to reopen a claim under 38 U.S.C. 5108."

The medical evidence added to the record since the June 1973 denial
of the claim consists of medical records establishing the presence
of a disability of the low back since 1978. However, the record
includes contains no competent evidence establishing a relationship
between the back disability and service. In essence, the evidence
submitted since the 1973 rating decision is negative for any
competent medical findings regarding the etiology of the veteran's
current low back disability. As such, the Board finds that the
evidence is not material, and, therefore, not sufficient to warrant
reopening of the veteran's claim. See 38 C.F.R. 3.156(a); see also
Vargas- Gonzalez v. West, 12 Vet. App. 321 (1999).

In summary, the additional evidence fails to show a chronic low
back disability was incurred or aggravated during service or that
the veteran's currently diagnosed low back problems are in any way
etiologically related to service. This evidence does not meet the
requirements found in 38 C.F.R. 3.156(a). The evidence submitted
since 1973 is not considered to be material because it does not
directly and substantially bear upon the specific matter under
consideration, and is not by itself

- 28 - 

or in connection with evidence previously assembled so significant
that it must be considered in order to fairly decide the merits of
the claim.

Accordingly, in the absence of new and material evidence, the Board
finds that the veteran's attempt to reopen his claim of entitlement
to service connection for a low back disability is unsuccessful.

The law is clear that "the Board does not have jurisdiction to
consider a claim which it previously adjudicated unless new and
material evidence is presented, and before the Board may reopen
such a claim, it must so find." Barnett v. Brown, 83 F.3d 1380,
1383 (Fed. Cir. 1996). In summary, the evidence submitted since the
April 1973 denial of service connection for a disability of the low
back does not "bear directly and substantially" on the matter of
service incurrence and is not "so significant that it must be
considered to fairly decide the merits of the claim." 38 C.F.R.
3.156. Since the recently submitted evidence is not new and
material, the claim of service connection for a low back disability
is not reopened and the benefit sought on. appeal remains denied.

Additional Matter

Under certain circumstances, VA may be obligated to advise the
veteran of evidence that is needed to complete his application for
benefits. This obligation depends upon the particular facts of the
case and the extent to which the Secretary of VA has advised the
veteran of the evidence necessary to be submitted in connection
with his claim. See Robinette v. Brown, 8 Vet. App. 69 (1995). In
Graves v. Brown, 8 Vet. App. 522 (1996), the Court extended the
Robinette analysis to situations, such as in this case, where new
and material evidence is needed to complete an application for VA
benefits. The Court in Graves held that when a veteran has made an
application to reopen a claim and the Secretary is on notice of
evidence which may prove to be new and material, but has not been
submitted with the application, the Secretary has a duty under 38
U.S.C.A. 5103 to inform the veteran of the evidence that is
"necessary to complete the application. Graves, 8 Vet. App at 525.
The Board is not aware of any such evidence which is currently

- 29 -                                                            
    
extant. By this decision, the Board informs the veteran of the
kinds of evidence which would be new and material and serve to
reopen his claim.

ORDER

In the absence of a of well-grounded claim, the claim of
entitlement to service connection for an upper gastrointestinal
condition is denied.

In the absence of a of well-grounded claim, the claim of
entitlement to service connection for a neck disability is denied.

In the absence of a of well-grounded claim, the claim of
entitlement to service connection for a psychiatric disorder is
denied.

In the absence of a of well-grounded claim, the claim of
entitlement to service connection for a liver condition, to include
hepatitis, is denied.

New and material evidence sufficient to reopen the claim for
service connection for a low back disability not having been
submitted, the benefit sought on appeal remains denied.


Barry F. Bohan
Member, Board of Veterans' Appeals

30 - 



